Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  April 4, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148754 & (22)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  AMY REECE BOLZ,                                                                                                    Justices
           Plaintiff-Appellant,
  v                                                                SC: 148754
                                                                   COA: 319535
                                                                   Washtenaw CC Family Division:
                                                                   11-001670-DM
  JOHN R. BOLZ,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 18, 2013 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 4, 2014
         s0401
                                                                              Clerk